Fourth Quarter Earnings Call February 5, 2010 Exhibit 2 Cautionary Statements and Factors ThatMay Affect Future Results Any statements made in this presentationabout future operating results or other futureevents are forward-looking statements underthe Safe Harbor Provisions of the PrivateSecurities Litigation Reform Act of 1995.Actual results may differ materially from suchforward-looking statements.A discussion offactors that could cause actual results orevents to vary is contained in the Appendix tothis presentation and in the Company’s SECfilings. J.
